Citation Nr: 9936002	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  94-31 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
migraine headaches.

2.  Entitlement to service connection for disorders of the 
right thigh and right shoulder, claimed as secondary to 
service-connected lumbosacral strain and right knee 
tendonitis.

3.  Entitlement to an increased disability rating for 
lumbosacral strain, currently evaluated as 20 percent 
disabling.

4.  Entitlement to an increased disability rating for right 
knee tendonitis, currently rated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to March 
1981.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1994 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
the veteran's request to reopen a previously denied claim for 
service connection for headaches.  Also in that decision, the 
RO denied disability ratings in excess of 20 percent for 
lumbosacral strain and 0 percent for right knee tendonitis.  
In a June 1995 rating decision, the RO increased the rating 
for right knee tendonitis from 0 percent to 10 percent.  The 
veteran has continued his appeal on that issue, and he is 
currently seeking a rating higher than 10 percent.  This 
appeal also arises from a September 1997 rating decision, in 
which the RO denied service connection for disorders of the 
right thigh and right shoulder.  The Board notes that the 
veterans service organization that had been representing the 
veteran in his claim withdrew their services as his 
representative before the RO certified the veteran's appeal 
to the Board.


FINDINGS OF FACT

1.  The veteran did not file a notice of disagreement with a 
September 1985 rating decision denying service connection for 
migraine headaches.

2.  Since the September 1985 rating decision, new evidence 
that is relevant to the claim for service connection for 
migraine headaches has been added to the veteran's claims 
file.

3.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for service 
connection for migraine headaches.

4.  The veteran was seen during service for headaches, 
sometimes diagnosed as migraine headaches.

5.  The veteran has received treatment since service for 
headaches, sometimes diagnosed as migraine headaches.

6.  The veteran has not submitted competent evidence of a 
nexus between any current disorder of the right thigh or 
right shoulder, and any injury or disease in service.

7.  The veteran has not submitted competent evidence of a 
nexus between any current disorder of the right thigh or 
right shoulder, and his service-connected lumbosacral strain 
or right knee tendonitis.

8.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for an 
increased disability rating for lumbosacral strain.

9.  The veteran's lumbosacral strain is currently manifested 
by low back pain, with mild to moderate limitation of motion, 
and pain on motion.

10.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for an 
increased disability rating for right knee tendonitis.

11.  The veteran's right knee tendonitis is currently 
manifested by pain on motion, with slight limitation of 
flexion, without evidence of instability.


CONCLUSIONS OF LAW

1.  The September 1985 rating decision denying service 
connection for migraine headaches is a final decision.  
38 U.S.C.A. § 7105 (West 1991).

2.  Evidence received since the September 1985 rating 
decision is new and material to the veteran's claim for 
service connection for migraine headaches.  That claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

3.  It is reasonably shown that the veteran has chronic 
migraine headaches that were incurred in service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).

4.  The claim for service connection for disorders of the 
right thigh or right shoulder is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

5.  The criteria for a disability rating in excess of 20 
percent for lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5293, 5295 (1999).

6.  The criteria for a disability rating in excess of 10 
percent for right knee tendonitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5260, 5261 (1999).


	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Headaches
In May 1985, the veteran filed a claim for service connection 
for migraine headaches.  The RO denied the claim in a 
September 1985 rating decision.  A rating decision becomes a 
final decision when a claimant does not file a notice of 
disagreement with that decision within one year after the 
decision is issued.  See 38 U.S.C.A. § 7105 (West 1991).  The 
veteran did not file a notice of disagreement with regard to 
the May 1985 denial of service connection for migraine 
headaches, and the RO's decision on that issue became final.

In May 1993, the veteran requested to reopen a claim for 
service connection for migraine headaches.  A final decision 
on a claim that has been denied shall be reopened if new and 
material evidence with respect to that claim is presented or 
secured.  38 U.S.C.A. § 5108 (West 1991).  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has ruled that, if the Board 
determines that new and material evidence has been submitted, 
the case must be reopened and evaluated in light of all the 
evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).  New and material evidence means evidence 
not previously submitted to agency decision makers, which 
bears directly and substantially upon the specific matter 
under consideration, and which is neither cumulative nor 
redundant.  38 C.F.R. § 3.156 (1996).  In order to be 
considered new, evidence must not merely summarize or repeat 
evidence submitted in previous proceedings.  See Wilisch v. 
Derwinski, 2 Vet. App. 191, 193 (1992).  New evidence may be 
considered material if the new evidence, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1998); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis (not only since the time that the claim was last 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The September 1985 rating decision is the only 
decision on the issue of service connection for migraine 
headaches that has become a final decision.  Therefore, the 
Board will address the veteran's request to reopen based on 
whether new and material evidence has been submitted since 
September 1985.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a veteran's claim, the benefit of the 
doubt in resolving the issue shall be given the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).

The evidence associated with the veteran's claims file in 
September 1985 included the veteran's service medical records 
and the report of a VA medical examination.  The veteran's 
service medical records reflect that no disorder manifested 
by headaches was noted when he was examined in November 1976 
for entry into service.  Outpatient treatment notes reflect 
that the veteran was seen on two occasions in September 1977 
with headaches, chest pain, and sore throat.  He was given 
treatment for a cold.  He was seen in January 1978 reporting 
headache with constant throbbing behind the eyes, with nasal 
congestion.  The examiner's impression was viral syndrome 
with sinus headache.  He was seen again in February 1978 for 
headache, sore throat, congestion, cough, and chest pain.  In 
June 1978, he was seen for symptoms of headache, stomach 
ache, nausea, and vomiting.  He reported that the headaches 
were throbbing and located in the left temporal area.  One 
examiner reported an impression of viral syndrome, and 
another examiner reported an impression of classic migraine 
headaches.  In September 1978, he was seen for headaches that 
were pounding and bilateral, and occasionally unilateral with 
photophobia and pre-headache visual symptoms.  He reported 
that there was a history of migraine headaches in his family.  
One examiner reported an impression of migraine headaches, 
and another examiner reported an impression of vascular 
headaches.  He also received outpatient treatment in June 
1979, for symptoms of sore throat, headaches, and runny nose, 
and in November 1980, for symptoms of headache, cold, chest 
pains, and upset stomach.

On VA examination in June 1985, the veteran reported having 
problems with headaches for the preceding four or five years.  
He reported that he had headaches as a child, but that he 
outgrew them.  He reported that he presently had headaches 
approximately once per week, with each headache lasting 
almost a day.  He reported that the pain was throbbing, and 
that the pain began in the frontal region, above his eyes, 
and then descended into his temples, and remained sharply 
localized at the temples.  There was no visual or digestive 
disorder associated with the headaches.  Neurological 
examination was within normal limits.  The examining 
physician's assessment was history of headaches, more 
consistent with tension headaches.

The evidence added to the claims file since September 1985 
includes medical records and statements from the veteran.  VA 
outpatient treatment notes from August 1986 reflect that the 
veteran reported occasional encircling headaches associated 
with neck pain.  In September 1988 and December 1988, the 
veteran saw a private neurologist for severe migraine 
headaches.  He reported that the headaches had been present 
for several years, and had worsened recently.  The 
neurologist's impression was mild migraine or sinus 
headaches.  On a December 1988 cranial CT scan, the veteran's 
sinuses were clear.  In a December 1988 statement, the 
veteran wrote that he had severe migraine headaches, for 
which he was receiving treatment.  In September 1993, the 
veteran wrote that he continued to have headaches.

On VA examination in October 1994, the veteran reported that 
he began to have severe headaches while he was in service.  
He reported that he continued to have headaches three or four 
times per month, with each one lasting several hours.  He 
described the pain as throbbing and located around his eyes.  
He did not describe an aura.  He reported that the headaches 
were accompanied by photophobia and noise intolerance, but no 
vomiting.  Neurological examination was normal.  The 
examiner's impression was recurrent headaches, possibly 
migraine type.  In April 1996, the veteran reported that he 
continued to have migraine headaches.

The evidence of record prior to September 1985 included mixed 
findings as to whether the veteran's headaches were migraine 
headaches, with a VA examination finding that his headaches 
were more consistent with tension headaches.  The evidence 
added since 1985 includes additional medical findings that 
the veteran's recurrent headaches could be migraine 
headaches.  As the newer findings affect the balance of 
evidence regarding the claim for service connection, the new 
evidence is   sufficiently significant that it must be 
considered in order to fairly decide the merits of the claim.  
The Board finds that the more recent evidence is new and 
material, and warrants reopening of the claim for service 
connection for migraine headaches.

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The Court has 
defined a well grounded claim as a plausible claim; one which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The evidence 
regarding the veteran's claim for service connection for 
migraine headaches includes medical diagnoses of migraine 
headaches during and since his service.  The Board finds that 
this evidence is sufficient to create a well grounded claim 
on that issue.  When a veteran has presented a well grounded 
claim within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), VA has a duty to assist the veteran in the development 
of his claim.  38 U.S.C.A. § 5107(a) (West 1991).  In this 
case, the Board finds that the facts relevant to the 
veteran's claim have been properly developed, such that VA 
has satisfied its statutory obligation to assist the veteran 
in the development of his claim.

A veteran will be considered to have been in sound condition 
when examined and accepted for service, except as to 
disorders noted at entrance into service, or when clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. 
§ 3.304(b) (1998).  No chronic headache disorder was noted 
when the veteran was examined for entrance into service.  On 
one occasion, the veteran reported that he had headaches 
during childhood, and later outgrew them.  The veteran did 
not report that he had chronic headaches when he entered 
service, and there is no medical evidence that he had a 
chronic headache disorder prior to service.  The Board finds 
that the report of some history of headaches during childhood 
does not constitute clear and unmistakable evidence that the 
veteran had chronic headaches prior to service.  Therefore, 
the presumption of soundness stands, and the Board considers 
the veteran to have been free of chronic headaches when he 
entered service.

Medical records indicate that the veteran received treatment 
for headaches during service, and that he has continued to 
receive treatment for headaches since service.  While there 
have been variations in diagnoses as to the type of headaches 
that the veteran has, both during and after service some of 
the practitioners who saw the veteran found that he had 
migraine headaches.  The Board finds that there is an 
approximate balance of evidence for and against a finding 
that the veteran had migraines headaches during service and 
continued to have migraine headaches after service.  
Resolving the doubt in favor of the veteran's claim, as 
required by 38 U.S.C.A. § 5107(b), the Board grants service 
connection for migraine headaches.

Right Thigh and Right Shoulder
In February 1997, the veteran wrote that he was seeking 
service connection for disorders of the right thigh and right 
shoulder.  He wrote that the thigh and shoulder disorders 
were related to a bone condition for which service connection 
had already been established.  At that time, the RO had 
already established service connection for lumbosacral strain 
and for right knee tendonitis.

As noted above, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  Service connection may also be 
granted for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1998).  In Caluza v. Brown, 7 Vet. App. 498 
(1995), the Court set out three requirements that must be met 
in order for a claim of service connection to be considered 
well grounded.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be competent evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence).  
Third, there must be competent evidence of a nexus between 
the injury or disease in service and the current disability 
(medical evidence).  The third requirement can be satisfied 
by a statutory presumption that certain diseases that 
manifest within certain prescribed periods are related to 
service.  Caluza, at 506.

The veteran's service medical records are silent for any 
disorder of the right thigh or right shoulder.  The veteran's 
post-service medical records reflect that he has been seen 
for ongoing pain in his low back and for intermittent pain in 
his right knee.  VA medical records dated from 1994 to 1998 
reflect that on several occasions the veteran has reported 
pain in other joints, including his right hip and right 
shoulder.  On VA medical examination in October 1994, the 
examiner noted crepitus of both shoulders and some crepitus 
of both hips.  X-rays of the hips were normal.  In February 
1996, the veteran reported pain and muscle spasms in his 
right upper arm.  X-rays of the right humerus showed no 
fracture.  The examiner's impression was muscle spasm.  In 
June 1996, he reported pain in his right hip and right 
shoulder.  The examiner noted tenderness and decreased 
abduction of the right shoulder, and tenderness of the right 
hip over the trochanteric area.  The examiner's assessment 
was right shoulder pain and right trochanteric bursitis.  In 
November 1996, the veteran reported pain in his right 
shoulder, elbow, and hip.  X-rays of the right shoulder, 
elbow, and hip showed no abnormalities.  In April 1997, the 
veteran complained of chronic pain and muscle spasm in his 
back, neck, right shoulder, and right hip.

In a March 1998 hearing at the RO, the veteran reported that 
a VA physician had told him that he had a bone condition that 
affected his right thigh and his right shoulder.  On VA 
examination in May 1998, the examiner noted limitation of 
motion of the veteran's left and right hips.  The examiner's 
diagnoses included degenerative joint disease of both knees 
and hips, with loss of function due to pain.  VA outpatient 
treatment notes from September 1998 reflected that the 
veteran reported muscle spasms and pain in his right knee, 
arms, and shoulders.

The veteran has been diagnosed with degenerative joint 
disease of the right hip.  He has reported pain in his right 
shoulder on a number of occasions in recent years, although a 
chronic disorder has not been diagnosed.  There is no 
evidence that an injury or disease of the veteran's right hip 
or right shoulder was incurred in service.  The claims file 
does not contain any opinion or finding from a medical 
professional that it is possible that current symptoms of the 
veteran's right hip or thigh or of his right shoulder are 
related to any injury or disease in service.  Nor has any 
medical professional stated that current right hip and 
shoulder symptoms might be related to the veteran's service-
connected lumbosacral strain or right knee tendonitis.  In 
the absence of medical evidence of such a nexus, the Board 
finds that the veteran has not submitted evidence that meets 
the requirements, as spelled out by the Court in Caluza, 
supra, at 506, for a well grounded claim for service 
connection.  Therefore, the claim must be denied.

Lumbosacral Strain
The veteran is seeking a disability rating higher than 20 
percent for his service-connected lumbosacral strain.  A 
claim for an increased rating for a disability is generally 
well grounded when an appellant indicates that the severity 
of the disability has increased.  See Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992).  The veteran claims that his 
lumbosacral strain has worsened.  The Board finds that his 
claim for an increased rating for lumbosacral strain is a 
well grounded claim.  The Board also finds that the facts 
relevant to that claim have been properly developed, and that 
VA has satisfied its statutory obligation to assist the 
veteran in the development of that claim.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1998).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1998).  Nevertheless, the present level of disability is of 
primary concern, and the past medical reports do not have 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  VA regulations provide, and the Court has 
emphasized, that evaluation of a musculoskeletal disability 
must include consideration of the veteran's ability to engage 
in ordinary activities, including employment, and of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(1998); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7 (1998).

The veteran was treated on a number of occasions during 
service for low back strain, sometimes with muscle spasm, 
particularly following work that required heavy lifting.  
After service, the veteran continued to report low back pain.  
On VA medical examination in June 1985, he reported a four to 
five year history of low back pain, with episodes of pain 
lasting about a week each, and occurring every three to four 
months.  He reported no radiation of the pain into his legs.  
The examiner noted that the veteran had a full range of 
motion of his low back, with some pain in hyperextension.  
The examiner's diagnosis was chronic lumbosacral strain.

VA outpatient treatment notes dated from 1985 to 1998 
indicate that the veteran continued to report low back pain.  
He reported neck pain and increased low back pain following a 
motor vehicle accident in November 1985.  In January 1986, he 
reported exacerbated low back pain after working long hours.  
The examiner found that he had myofascial low back pain with 
paraspinous muscle spasm.  In a January 1987 statement, the 
veteran wrote that his low back pain sometimes extended into 
his thighs.  He reported that he had low back pain nearly 
every day, and increased stiffness with prolonged standing or 
sitting.  On VA examination in April 1987, the examiner 
reported that the veteran stood stiffly, and had tenderness 
at the L4 level.  There was flexion of the lumbar spine to 85 
degrees, and no muscle spasm.  The lumbosacral spine appeared 
normal on x-rays.

In VA outpatient treatment in August and September 1988, the 
veteran reported that he worked for a highway department, and 
that he had increased problems with his back with lifting.  
He reported that he had numbness to both knees.  The examiner 
found that straight leg raising was negative, and motor 
strength of the lower extremities was normal.  Lumbosacral 
spine x-rays taken in September 1988 were normal.  On VA 
examination in June 1990, the veteran reported that he had 
low back pain with prolonged standing, or after playing 
several games of basketball.  He indicated that the back pain 
did not radiate into his legs.  The examiner found no 
evidence of tenderness or sciatica.  Flexion of the lumbar 
spine was to 70 degrees.  The veteran was able to heel and 
toe walk easily.  X-rays showed no sign of degeneration.  The 
radiology report noted grade I spondylolisthesis of S1 
forward on L5, but the physician who examined the veteran 
asserted that the x-rays did not show evidence of 
spondylolisthesis.

In October 1990, the veteran reported that he had stopped 
playing basketball because of worsening of his back pain.  
Private medical treatment records from August 1991 indicated 
that the veteran reported that his back "went out."  The 
examiner noted marked left paraspinous muscle spasm.  In 
November 1992, the veteran reported that he had severe 
stiffness in his low back, hips, and neck.  On VA examination 
in October 1994, the veteran reported constant low back pain.  
The range of motion of his lumbar spine was to 30 degree of 
flexion, 15 degrees of extension, 40 degrees of lateral 
bending to each side, and 45 degrees of rotation to each 
side.  Lumbar spine x-rays were normal, with no evidence of 
degenerative joint disease.  The examiner's diagnosis was low 
back dysfunction.

In July 1996, the veteran had VA outpatient treatment for 
chronic low back pain.  Straight leg raising was negative.  
On VA examination in April 1997, the examiner noted that the 
veteran had an easy gait.  The range of motion of the lumbar 
spine was to 90 degrees of flexion, 32 degrees of extension, 
28 degrees of lateral bending to the left, and 29 degrees of 
lateral bending to the right.  The examiner found that there 
was some objective evidence of pain on motion.  Lumbosacral 
spine x-rays showed no significant abnormality.  Nonetheless, 
the examiner's diagnosis was degenerative joint disease of 
the lumbosacral spine.

In VA outpatient treatment in January 1998 and August 1998, 
the veteran reported ongoing low back pain.  In a March 1998 
hearing at the RO, the veteran reported that he had low back 
pain that had spread into his left thigh and knee.  On VA 
examination in May 1998, the range of motion of the veteran's 
lumbar spine was to 70 degrees of flexion, 21 degrees of 
extension, 26 degrees of lateral bending to the right, and 
19 degrees of lateral bending to the left.  The examiner 
noted evidence of painful motion.  The examiner's diagnosis 
was degenerative joint disease of the lumbosacral spine, with 
loss of function due to pain.

Under the rating schedule, lumbosacral strain is rated as 
follows:

Severe; with listing of whole spine to 
opposite side, positive Goldthwaite's 
sign, marked limitation of forward 
bending in standing position, loss of 
lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of 
joint space, or some of the above with 
abnormal mobility on forced motion  
........ 40 percent

With muscle spasm on extreme forward 
bending, loss of lateral spine motion, 
unilateral, in standing position
.................................................... 20 percent

With characteristic pain on motion  
........... 10 percent

With slight subjective symptoms only  
........ 0 percent

38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999).

Some physicians have described the veteran's low back 
disorder as degenerative joint disease.  Under the rating 
schedule, degenerative arthritis is evaluated based on 
limitation of motion of the affected joints.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1999).  Limitation of motion 
of the lumbar spine is rated at 10 percent if slight, 20 
percent if moderate, and 40 percent if severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1999).

The evidence indicates that the veteran has ongoing problems 
with low back pain.  Medical records have shown some 
instances of muscle spasm, although no muscle spasm has been 
noted in the most recent examinations.  The veteran's reports 
as to whether the back pain radiates into the lower 
extremities have varied.  Straight leg raising has been 
negative on examinations.  Recent examinations have found 
that the veteran had slight to moderate limitation of motion 
of the lumbar spine, and the examiners have noted pain on 
motion of the lumbar spine.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Although the RO did not expressly 
consider 38 C.F.R. § 3.321(b)(1), the Board has reviewed the 
record with these mandates in mind, and finds no basis for 
further action on this question.  VAOPGCPREC 6-96 (1996).

Overall, the manifestations of the veteran's low back 
disorder appear to be most consistent with a 20 percent 
rating under the rating schedule.  Medical observations have 
not revealed severe limitation of motion or arthritic changes 
such as would warrant a 40 percent rating.  The veteran's 
pain on motion and increased discomfort with prolonged 
activity is within the level of disability contemplated by a 
20 percent rating under the schedule.  The Board concludes, 
therefore, that the preponderance of the evidence is against 
an increase to a rating in excess of 20 percent.

Right Knee Tendonitis
The veteran contends that his service-connected right knee 
disorder has worsened.  The Board finds that his claim for an 
increased rating for that disorder is a well grounded claim 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The 
Board is satisfied that all facts relevant to that claim have 
been properly developed, so that VA has satisfied its 
statutory obligation to assist the veteran in the development 
of that claim.

The veteran received treatment for pain in his right knee on 
a number of occasions during service.  In some instances, he 
reported having injured the knee when falling, hitting the 
knee against something, or playing sports.  After service, on 
VA medical examination in June 1985, the veteran reported a 
several year history of right knee pain.  The veteran 
reported that the pain increased with strenuous activity.  
The examiner noted that the veteran reported that the pain 
was worst at the tibial tuberosity, at the site of the 
patellar tendon insertion.  The examiner observed that the 
veteran had a full range of motion of the right knee, with 
some pain at the patellar tendon insertion.  There was no 
evidence of instability.  The examiner concluded that the 
veteran had a right knee disorder that was consistent with 
patellar tendon insertional tendonitis.

On VA medical examination in October 1994, the veteran 
reported that he had soreness, tenderness, and intermittent 
swelling in both knees, worse with standing and lifting.  The 
examiner found that both knees had flexion to 50 degrees, 
with crepitus and discomfort on manipulating the patellae.  
X-rays of both knees were normal, with no evidence of 
degenerative joint disease.  The examiner's diagnosis was 
knee dysfunction, with possible chondromalacia.

VA outpatient treatment notes from June 1996 reflected that 
the veteran had mild tenderness of the knees on palpation.  
The examiner's impression was bilateral knee pain, with 
probable degenerative joint disease.  On VA examination in 
April 1997, the examiner noted that the veteran had an easy 
gait.  Examination of the knees showed no swelling, 
deformity, subluxation, or instability.  The range of motion 
of the right knee was to 121 degrees of flexion, and 0 
degrees of extension.  While x-rays of both knees showed no 
significant abnormality, the examiner's diagnosis was 
degenerative joint disease of both knees.

VA outpatient treatment notes from January 1998 reflected 
that the veteran reported joint aches in his back, leg, 
elbow, and knees.  In a March 1998 hearing at the RO, the 
veteran reported that the pain in his right knee had 
increased over time, and that he believed that the pain would 
continue to increase in the future.  On VA examination in May 
1998, the veteran walked with a very slow gait and a marked 
limp, using a cane.  Flexion of the right knee was to 132 
degrees.  The examiner noted that there was evidence of 
painful motion.  The examiner's diagnosis was degenerative 
joint disease of both knees, with loss of function due to 
pain.

Under the rating schedule, limitation of motion of the knee 
is compensable if flexion is limited to 45 degrees or less, 
or if extension is limited to 10 degrees or more.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261 (1999).  When the 
limitation of motion of the knee does not reach the level of 
compensable under the appropriate diagnostic codes, arthritis 
of the knee is rated at 10 percent for each knee.  The 
evidence does not indicate that the veteran's right knee has 
instability, locking, effusion, or ankylosis.  Taking into 
consideration the recent findings of pain on motion, the 
manifestations of the veteran's right knee disorder appear to 
be most consistent with the 10 percent rating that is 
currently assigned.  The evidence does not indicate unusual 
circumstances such as would call for consideration of an 
extraschedular rating.  The Board concludes that the 
preponderance of the evidence is against the claim for an 
increase above the current 10 percent rating.


ORDER

Entitlement to service connection for migraine headaches is 
granted.

A well grounded claim for service connection for disorders of 
the right thigh and right shoulder not having been submitted, 
the claim is denied.

Entitlement to a disability rating in excess of 20 percent 
for lumbosacral strain is denied.

Entitlement to a disability rating in excess of 10 percent 
for right knee tendonitis is denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

